Title: To James Madison from William Pinkney, 2 November 1808
From: Pinkney, William
To: Madison, James



private
Dear Sir,
London.  Novr. 2d. 1808.

I have this Moment recd., by Lieut. Gibbon, your official Letter of Sepr. 9th. & your private Letter of the same Date.  You will have discovered some Weeks ago that the Hope which I had entertained of a satisfactory Issue of my Discussions with Mr. Canning was unfounded.  I trust it will be thought that the Experiment has been completely made, and that no Man can be found to maintain that every Thing has not been done to render our overture acceptable.  I tried it in every Shape, and endeavoured to recommend it in every Mode, even at the Hazard of Indiscretion, in Vain.
Nothing could have been more unexpected than Mr. Canning’s Letter to me, accompanying his official Answer, which I am sure you will understand, to my Proposal.  I feel that it is not such a Letter as I could have persuaded myself to write in similar Circumstances.  That Feeling is sufficiently manifest in my Reply; which nevertheless, I believe to be so carefully polite that it cannot be deemed to be in any Respect out of Rule.
You will observe that in my official Note of the 23d. of August, as well as in the last mentioned Paper, I have had in View Mr. Canning’s Speech of the 24th. of June, to which your private Letter alludes.  Whether his Speech be correctly reported I know not; but his Letter to me of the 23d. of Septr. (which will not I am confident bring any accession of Honour to him) renders it quite probable.  I send you Newspapers by this Oppy. down to this Day inclusive.  They are interesting.  I sent you others by the Lydia, & the Friendship, from Liverpool.
Lieut. Gibbon will not be detained a Moment after the Return of the Union from France.  The Mission of which you speak was undoubtedly Wise.  I refer you to the Newspapers (particularly Bell’s Weekly Messenger) for the Prices of Commodities here.  Bread 15d. 1/ 2 the Quarter Loaf! usually 10d. and even less.  I have the Honour to be with sincere Attachment & Respect Dear Sir your’s truly

Wm. Pinkney

